                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                           NATHALIE THUY VAN,
                                   8                                                         Case No. 5:17-cv-06329-EJD
                                                        Plaintiff,
                                   9                                                         ORDER GRANTING IN PART
                                                  v.                                         DEFENDANT’S MOTION FOR
                                  10                                                         SUMMARY JUDGMENT; DENYING
                                           BLACK ANGUS STEAKHOUSES, LLC,                     PLAINTIFF’S MOTION FOR
                                  11                                                         SUMMARY JUDGMENT
                                                        Defendant.
                                  12                                                         Re: Dkt. Nos. 62, 71
Northern District of California
 United States District Court




                                  13           Plaintiff Nathalie Thuy Van alleges in this action that she was exposed to harassment,

                                  14   retaliation and an illegal tip-sharing policy while working at a restaurant operated by Defendant

                                  15   Black Angus Steakhouses, LLC (“Black Angus”). Federal jurisdiction arises under 28 U.S.C. §

                                  16   1331.

                                  17           Presently before the court are the parties’ cross-motions for summary judgment. Dkt. Nos.

                                  18   62, 71. The court has carefully considered the parties’ pleadings in conjunction with the record,1

                                  19   and has determined there are no triable issues of fact with respect to any of Plaintiff’s federal

                                  20   claims. Thus, the court will grant Black Angus’ motion in in part and deny Plaintiff’s motion for

                                  21   the reasons explained below.

                                  22

                                  23
                                       1
                                         The court has not considered Black Angus’ request for judicial notice (Dkt. No. 63) because
                                       other litigations involving Plaintiff are entirely irrelevant to any issue under present consideration.
                                  24   See Ruiz v. City of Santa Maria, 160 F.3d 543, 548 n.13 (9th Cir. 1998) (denying request for
                                       judicial notice, in part because information to be noticed did not bear on the “relevant issue”
                                  25   before the court).

                                  26   For that same reason, the court has disregarded the discussion of purported problems during the
                                       discovery process. Those issues were referred to and addressed by the assigned magistrate judge.
                                  27   They are also external to whether or not there is a material issue of fact for trial.
                                       Case No.: 5:17-cv-06329-EJD
                                  28   ORDER GRANTING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
                                       DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                                          1
                                         I.      BACKGROUND
                                   1
                                                 Plaintiff began working as a host at a Black Angus restaurant in Milpitas on or about June
                                   2
                                       16, 2017. Van Decl., Dkt. No. 72, at ¶ 3. The General Manager at the Milpitas location is John
                                   3
                                       Marquardt. Marquardt Decl., Dkt. No. 62, at ¶ 1. The Assistant Manager was Ashlin Medel. Id.
                                   4
                                       at ¶ 3.
                                   5
                                                 Plaintiff alleges that approximately one week after she was hired, she and a male host were
                                   6
                                       standing at a podium when a female bartender, Nicole Blasquez, came up to the podium. Van
                                   7
                                       Decl., at ¶ 4. Plaintiff states that Medel walked behind Blasquez and “inappropriately touched,
                                   8
                                       grabbed and rubbed” her buttocks, after which Blasquez asked Medel “why he touches her butt”
                                   9
                                       all the time. Id. Plaintiff alleges that Medel responded by “making facial expressions of a sexual
                                  10
                                       nature kissing and said, ‘because your butt is . . .’” before whispering into Blasquez’s ear. Id. at ¶
                                  11
                                       5. Plaintiff states that Medel then pointed at the male host and said he “does not know any of that
                                  12
Northern District of California




                                       because he is half-boy and half-girl.” Id.
 United States District Court




                                  13
                                                 On August 4, 2017, Plaintiff sent a complaint letter to several individuals at Black Angus,
                                  14
                                       including Marquardt. Van Decl., at ¶ 7; Ex. 1. In the letter, Plaintiff recounted the incident
                                  15
                                       between Medel, Blasquez and the male host, which she classified as sexual harassment. Plaintiff
                                  16
                                       also wrote that Medel was “stealing employee tips” because she did not receive a $3 tip from a to-
                                  17
                                       go order.
                                  18
                                                 Black Angus responded to Plaintiff’s August 4th letter on August 8, 2017, notifying
                                  19
                                       Plaintiff it had initiated an investigation and requesting that Plaintiff keep the matter confidential.
                                  20
                                       Id. at ¶ 8; Ex. 2. Plaintiff responded with another letter dated August 12, 2017, again recounting
                                  21
                                       the incident between Medel, Blasquez and the male host.
                                  22
                                                 Marquardt spoke with Blasquez and the male host in August, 2017, both of whom denied
                                  23
                                       that Medel had engaged in the conduct Plaintiff described. Marquardt Decl., at ¶ 3; Scott Decl.,
                                  24
                                       Dkt. No. 62, at ¶ 3. Medel also denied stealing tips. Marquardt Decl., at ¶ 4. Black Angus
                                  25
                                       eventually closed the investigation and determined that Plaintiff’s claims were unsupported. Scott
                                  26
                                       Decl., at ¶ 6.
                                  27
                                       Case No.: 5:17-cv-06329-EJD
                                  28   ORDER GRANTING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
                                       DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                         2
                                   1          Plaintiff was certified to work as a server on September 13, 2017. Van Decl., at ¶ 21. On

                                   2   September 23, 2017, Black Angus received an email complaint from a customer with the subject

                                   3   “Very Very Bad Experience - Milpitas.” Van Decl., at Ex. 8; Marquardt Decl., at ¶ 8. The

                                   4   customer stated the service she received “on a Saturday evening around 8-9 pm” was slow and that

                                   5   the server was rude. After Marquardt exchanged messages with the customer for a “number of

                                   6   days,” he was able to reach her and investigate her concerns. Marquardt Decl., at ¶ 8. Based on

                                   7   his discussion with the customer, Marquardt “discovered the server being complained about was

                                   8   Plaintiff.” Id. Marquardt issued Plaintiff a “Performance Improvement/Recognition Notice” on

                                   9   October 12, 2017, addressing the customer complaint, on which he mistakenly indicated the

                                  10   incident occurred on “September 31, 2017.”2 Id.

                                  11          Plaintiff sent a letter to Black Angus management on October 13, 2017, entitled “Summary

                                  12   of Incidents” and “Intention to File a Civil Lawsuit in Federal Court.” Van Decl., at Ex. 4. There,
Northern District of California
 United States District Court




                                  13   Plaintiff stated the server trainer notified her “that all Black Angus restaurants require servers to

                                  14   give up 10% of their tips on the total of liquor, beer and wine sales to the bartenders, 1% of the

                                  15   food sales to the expo, and $1 to the busser for each table.” Plaintiff claimed the tip-sharing policy

                                  16   was illegal. Black Angus management met with Plaintiff after receiving the October 13th letter.

                                  17   Van Dep., Dkt. No. 62, at 351:10-353:7.

                                  18          On November 2, 2017, Black Angus received another complaint from a customer about the

                                  19   service provided by Plaintiff. Marquardt Decl., at ¶ 12. The customer eventually requested the

                                  20   meals be boxed to-go, and Marquardt decided not to charge the customer. Van Decl., at ¶ 34. On

                                  21   November 3, 2018, Marquardt issued Plaintiff a second “Performance Improvement/Recognition

                                  22   Notice” as a result of the November 2nd complaint. Id. at Ex. 21.

                                  23          Plaintiff filed an administrative complaint with the California Labor Commissioner on

                                  24   September 26, 2017. Id. at Ex. 5. She also filed an administrative complaint Department of Fair

                                  25

                                  26   2
                                        The court takes judicial notice that the month of September has only thirty days. Fed. R. Evid.
                                  27   201.
                                       Case No.: 5:17-cv-06329-EJD
                                  28   ORDER GRANTING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
                                       DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                                         3
                                   1   Employment and Housing on October 28, 2017. Id. at ¶ 31; Ex. 18. Plaintiff then filed this action

                                   2   on October 31, 2017. She asserts the following thirteen causes of action:

                                   3           (1) “sexual harassment” in violation of Title VII of the Civil Rights Act of 1964;

                                   4           (2) retaliation for reporting sexual harassment in violation of Title VII, § 218c(a)(5) of the

                                   5   Fair Labor Standards Act (“FLSA”), California Labor Code § 1102.5, and California “common

                                   6   law;”

                                   7           (3) “unlawful practices regarding tip sharing practices” in violation of the Fair Labor

                                   8   Standards Act;

                                   9           (4) retaliation for reporting unlawful tip sharing practices in violation of Title VII, §

                                  10   218c(a)(5) of the Fair Labor Standards Act, California Labor Code § 1102.5, and California

                                  11   “common law;”

                                  12           (5) defamation;
Northern District of California
 United States District Court




                                  13           (6) breach of contract;

                                  14           (7) intentional infliction of emotional distress;

                                  15           (8) negligence;

                                  16           (9) negligent infliction of emotional distress;

                                  17           (10) negligent hiring, training and supervision of employee;

                                  18           (11) fraud;

                                  19           (12) negligent misrepresentation; and

                                  20           (13) violation of the Unfair Competition Law (“UCL”), California Business and

                                  21   Professions Code § 17200 et seq.

                                  22    II.    LEGAL STANDARD
                                  23           A.   Federal Rule of Civil Procedure 56
                                  24           A motion for summary judgment or partial summary judgment should be granted if “there

                                  25   is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                  26   law.” Fed. R. Civ. P. 56(a); Addisu v. Fred Meyer, Inc., 198 F.3d 1130, 1134 (9th Cir. 2000).

                                  27
                                       Case No.: 5:17-cv-06329-EJD
                                  28   ORDER GRANTING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
                                       DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                         4
                                   1          The moving party bears the initial burden of informing the court of the basis for the motion

                                   2   and identifying the portions of the pleadings, depositions, answers to interrogatories, admissions,

                                   3   or affidavits that demonstrate the absence of a triable issue of material fact. Celotex Corp. v.

                                   4   Catrett, 477 U.S. 317, 323 (1986). If the issue is one on which the nonmoving party must bear the

                                   5   burden of proof at trial, the moving party need only point out an absence of evidence supporting

                                   6   the claim; it does not need to disprove its opponent's claim. Id. at 325.

                                   7          If the moving party meets the initial burden, the burden then shifts to the non-moving party

                                   8   to go beyond the pleadings and designate specific materials in the record to show that there is a

                                   9   genuinely disputed fact. Fed. R. Civ. P. 56(c); Celotex Corp., 477 U.S. at 324. A “genuine issue”

                                  10   for trial exists if the non-moving party presents evidence from which a reasonable jury, viewing

                                  11   the evidence in the light most favorable to that party, could resolve the material issue in his or her

                                  12   favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986).
Northern District of California
 United States District Court




                                  13          The court must draw all reasonable inferences in favor of the party against whom summary

                                  14   judgment is sought. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                  15   However, the mere suggestion that facts are in controversy, as well as conclusory or speculative

                                  16   testimony in affidavits and moving papers, is not sufficient to defeat summary judgment. Id.

                                  17   (“When the moving party has carried its burden under Rule 56(c), its opponent must do more than

                                  18   simply show that there is some metaphysical doubt as to the material facts.”); Thornhill Publ’g Co.

                                  19   v. GTE Corp., 594 F.2d 730, 738 (9th Cir. 1979). Instead, the non-moving party must come

                                  20   forward with admissible evidence to satisfy the burden. Fed. R. Civ. P. 56(c).

                                  21          “If the nonmoving party fails to produce enough evidence to create a genuine issue of

                                  22   material fact, the moving party wins the motion for summary judgment.” Nissan Fire & Marine

                                  23   Ins. Co. v. Fritz Cos., Inc., 210 F.3d 1099, 1103 (9th Cir. 2000). “But if the nonmoving party

                                  24   produces enough evidence to create a genuine issue of material fact, the nonmoving party defeats

                                  25   the motion.” Id.

                                  26
                                  27
                                       Case No.: 5:17-cv-06329-EJD
                                  28   ORDER GRANTING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
                                       DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                         5
                                              B.    Pro Se Pleadings
                                   1
                                              Where, as here, a pleading is filed by a plaintiff proceeding pro se, it must be construed
                                   2
                                       liberally. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). The court “should use common
                                   3
                                       sense in interpreting the frequently diffuse pleadings of pro se complainants.” McKinney v. De
                                   4
                                       Bord, 507 F.2d 501, 504 (9th Cir. 1974). However, the court “need not give a plaintiff the benefit
                                   5
                                       of every conceivable doubt” but “is required only to draw every reasonable or warranted factual
                                   6
                                       inference in the plaintiff’s favor.” Id. Furthermore, a pro se party may not rest on conclusory
                                   7
                                       allegations in opposition to summary judgment, “but must set forth specific facts showing that
                                   8
                                       there is a genuine issue for trial.” Leer v. Murphy, 844 F.2d 628, 631 (9th Cir. 1988).
                                   9
                                       III.   DISCUSSION
                                  10
                                              The parties cross-move for summary judgment on each cause of action. Since Plaintiff
                                  11
                                       would bear the evidentiary burden at trial, Black Angus “need only point out an absence of
                                  12
Northern District of California




                                       evidence supporting the claim[s].” Celotex Corp., 477 U.S. at 325. If it does so, Plaintiff
 United States District Court




                                  13
                                       overcomes the motion only if she goes beyond the pleadings and cites to specific evidence
                                  14
                                       creating a genuine dispute of material fact. Id. at 324.
                                  15
                                              Conversely, Plaintiff can prevail on her motion for summary judgment only by producing
                                  16
                                       enough evidence to persuade “the court that there is no genuine issue of material fact” on each
                                  17
                                       element of the claims, and that she is entitled to judgment as a matter of law. Id. at 323.3
                                  18
                                              A.    First Cause of Action: Sexual Harassment
                                  19
                                                   i.   Governing Authority
                                  20
                                              Title VII makes it unlawful for an employer “to fail or refuse to hire or to discharge any
                                  21
                                       individual, or otherwise to discriminate against any individual with respect to his compensation,
                                  22
                                       terms, conditions, or privileges of employment, because of such individual’s race, color, religion,
                                  23
                                       sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). “Sexual harassment is a species of gender
                                  24

                                  25

                                  26
                                       3
                                        Black Angus’ evidentiary objections to Plaintiff’s declaration are OVERRULED. See Dillon v.
                                       Cont’l Cas. Co., 278 F. Supp. 3d 1132, 1137-38 (N.D. Cal. 2017)
                                  27
                                       Case No.: 5:17-cv-06329-EJD
                                  28   ORDER GRANTING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
                                       DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                         6
                                   1   discrimination” which falls into two categories: hostile work environment and quid pro quo.

                                   2   Brooks v. City of San Mateo, 229 F.3d 917, 923 (9th Cir. 2000). Liberally construed, Plaintiff’s

                                   3   first cause of action falls into the former category.

                                   4          “To prevail on a hostile work environment claim, an employee must show that her

                                   5   employer is liable for the conduct that created the environment.” Fuller v. Idaho Dep’t of Corr.,

                                   6   865 F.3d 1154, 1161 (9th Cir. 2017). An employee does so by proving she “1) was subjected to

                                   7   verbal or physical conduct of a sexual nature, 2) this conduct was unwelcome, and 3) this conduct

                                   8   was sufficiently severe or pervasive to alter the conditions of the victim’s employment and create

                                   9   an abusive working environment.” Id. (quoting Fuller v. City of Oakland, 47 F.3d 1522, 1527 (9th

                                  10   Cir. 1995)). To be actionable, the working environment must be “‘subjectively and objectively be

                                  11   perceived as abusive,’ and the objective analysis is done ‘from the perspective of a reasonable’

                                  12   woman.” Id. (quoting Fuller, 47 F.3d at 1527).
Northern District of California
 United States District Court




                                  13          The Ninth Circuit has established the following guidance to assess hostile work

                                  14   environment claims:

                                  15                  In determining whether a work environment is sufficiently hostile, the
                                                      court evaluates the totality of the circumstances, “including the
                                  16                  frequency of the discriminatory conduct; its severity; whether it is
                                                      physically threatening or humiliating, or a mere offensive utterance;
                                  17                  and whether it unreasonably interferes with an employee’s work
                                                      performance.” While “‘simple teasing, offhand comments, and
                                  18                  isolated incidents (unless extremely serious)’ are not sufficient to
                                                      create an actionable claim under Title VII . . . the harassment need not
                                  19                  be so severe as to cause diagnosed psychological injury.” “It is
                                                      enough ‘if such hostile conduct pollutes the victim’s workplace,
                                  20                  making it more difficult for her to do her job, to take pride in her work,
                                                      and to desire to stay in her position.’”
                                  21

                                  22          Id. at 1161-62 (internal citations omitted).

                                  23          “[T]he required showing of severity or seriousness of the harassing conduct varies

                                  24   inversely with the pervasiveness or frequency of the conduct.” Ellison v. Brady, 924 F.2d 872,

                                  25   878 (9th Cir. 1991).

                                  26
                                  27
                                       Case No.: 5:17-cv-06329-EJD
                                  28   ORDER GRANTING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
                                       DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                         7
                                                  ii.   Application
                                   1
                                              Black Angus argues that Plaintiff cannot prove the third element of a hostile work
                                   2
                                       environment claim because she was only exposed to two incidents that were not severe enough to
                                   3
                                       alter the terms of her employment. The record supports this argument, even when construed in the
                                   4
                                       light most favorable to Plaintiff.
                                   5
                                              Looking first at frequency, the record reveals Plaintiff was exposed to two incidents which
                                   6
                                       occurred on the same day and around the same time: (1) Medel’s physical contact with Blasquez’s
                                   7
                                       buttocks, and (2) Medel’s comment about another employee’s gender or sexuality. Plaintiff
                                   8
                                       admits she has not experienced any other incidents of harassing conduct. Van Dep., at 94:25-95:9;
                                   9
                                       131:10-133:8; 179:5-8. A reasonable jury could not find based on these isolated incidents that
                                  10
                                       Plaintiff experienced pervasive harassment at her workplace. See Faragher v. City of Boca Raton,
                                  11
                                       524 U.S. 775, 788 (1998) (holding that Title VII is not a “general civility code” and that “isolated
                                  12
Northern District of California




                                       incidents (unless extremely serious) will not amount to discriminatory changes in the ‘terms and
 United States District Court




                                  13
                                       conditions of employment’”); see also Brooks, 229 F.3d at 924 (“[A]n isolated incident of
                                  14
                                       harassment by a co-worker will rarely (if ever) give rise to a reasonable fear that sexual
                                  15
                                       harassment has become a permanent feature of the employment relationship.”); see also Campbell
                                  16
                                       v. Hawaii Dep’t of Educ., 892 F.3d 1005, 1020 (9th Cir. 2018) (holding school vice principal did
                                  17
                                       not create hostile work environment by chiding teacher for “ragging” students since the
                                  18
                                       “comments were not part of a larger series of ongoing harassment that [the plaintiff] suffered”);
                                  19
                                       see also Harris v. Sutton Motor Sales & RV Consignments Corp., 406 Fed. App’x 181, 183 (9th
                                  20
                                       Cir. 2010) (holding that two or three offensive comments made “largely in a flurry” around the
                                  21
                                       same day did not constitute pervasive harassment).
                                  22
                                              Nor could a reasonable jury find these incidents severe enough on their own to create a
                                  23
                                       hostile work environment. “If a single incident can ever suffice to support a hostile work
                                  24
                                       environment claim, the incident must be extremely severe.” Brooks, 229 F.3d at 926; accord
                                  25
                                       Faragher, 524 U.S. at 788 (“We have made it clear that conduct must be extreme to amount to a
                                  26
                                       change in the terms and conditions of employment.”). A Title VII violation “is not established
                                  27
                                       Case No.: 5:17-cv-06329-EJD
                                  28   ORDER GRANTING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
                                       DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                         8
                                   1   merely by evidence showing sporadic use of abusive language, gender-related jokes, and

                                   2   occasional teasing.” EEOC v. Prospect Airport Servs., Inc., 621 F.3d 991, 998 (9th Cir. 2010)

                                   3   (internal quotation omitted). “Simply causing an employee offense based on an isolated comment

                                   4   is not sufficient to create actionable harassment under Title VII.” McGinest v. GTE Serv. Corp.,

                                   5   360 F.3d 1103, 1113 (9th Cir. 2004). Moreover, the fact that conduct or comments are directed at

                                   6   employees other than the plaintiff can lessen the objective degree of severity. See Kortan v. Cal.

                                   7   Youth Auth., 217 F.3d 1104, 1110 (9th Cir. 2000).

                                   8           Here, Plaintiff states that Medel “inappropriately touched, grabbed, and rubbed”

                                   9   Blasquez’s buttocks, and made “facial expressions of a sexual nature kissing and said, ‘because

                                  10   your butt is . . .,’” before whispering into Blasquez’s ear. Plaintiff also states that after the

                                  11   incident with Blasquez, Medel pointed at a male host and said he “does now know any of that

                                  12   because he is a half-boy and half-girl.” Plaintiff never complained that Medel directed any
Northern District of California
 United States District Court




                                  13   inappropriate conduct toward her. In terms of severity, these factual circumstances are

                                  14   comparable to cases in which the plaintiff was found not to have sustained a hostile work

                                  15   environment claim based on isolated instances of harassment. See, e.g., Brooks, 229 F.3d at 926

                                  16   (holding the plaintiff could not pursue a hostile work environment claim against employer after

                                  17   coworker touched her stomach, fondled her bare breast, and suggested they commence a

                                  18   relationship); Candelore v. Clark Cty. Sanitation Dist., 975 F.2d 588, 590 (9th Cir. 1992) (holding

                                  19   that “isolated incidents of sexual horseplay” occurring over a period of years were not egregious

                                  20   enough to create a hostile workplace).

                                  21           In her motion, Plaintiff repeats allegations from the Complaint that Medel’s conduct was

                                  22   “uninvited and unwelcome,” that Plaintiff found it “extremely offensive,” and that Plaintiff was

                                  23   “very much affected” by it. These allegations may be true, and the court construes these

                                  24   statements in the light most favorable to Plaintiff for this analysis. Doing so, however, only assists

                                  25   Plaintiff with satisfying one part of her dual burden by demonstrating the environment at Black

                                  26   Angus was, at most, subjectively offensive. These statements do not show that a reasonable

                                  27
                                       Case No.: 5:17-cv-06329-EJD
                                  28   ORDER GRANTING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
                                       DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                         9
                                   1   employee in Plaintiff’s position would have found the environment hostile or abusive. See Fuller,

                                   2   865 F.3d at 1161.

                                   3           Considering all the circumstances, including the undisputed facts that Medel’s conduct was

                                   4   concentrated on one occasion, was not repeated, and was not directed toward Plaintiff but to

                                   5   another employee, the court finds no triable issue of fact concerning whether the conduct was so

                                   6   severe or pervasive so as to alter the conditions of Plaintiff’s employment and create an abusive

                                   7   working environment. Because Plaintiff has not produced sufficient evidence to prove the claim’s

                                   8   third element, Black Angus’ summary judgment motion will be granted as to the first cause of

                                   9   action alleging sexual harassment. Plaintiff’s cross-motion will be denied.

                                  10          B.     Second and Fourth Causes of Action: Retaliation for Reporting Activity
                                  11               i.      Governing Authority
                                  12           Plaintiff alleges in the second and fourth causes of action that Black Angus retaliated
Northern District of California
 United States District Court




                                  13   against her after she reported sexual harassment and complained about the company’s tip-sharing

                                  14   policy. Though the Complaint specifies these claims arise under federal and state law, the court

                                  15   focuses on the federal issues for reasons that will become apparent.

                                  16           To make out a prima facie case of retaliation in violation of Title VII, a plaintiff must

                                  17   establish (1) that she acted to protect her VII rights, (2) that an adverse employment action was

                                  18   thereafter taken against her, and (3) that a causal link exists between these two events. Kortan,

                                  19   217 F.3d at 1112. Title VII retaliation claims are analyzed using a burden-shifting framework.

                                  20   Winarto v. Toshiba Am. Elecs. Components, Inc., 274 F.3d 1276, 1284 (9th Cir. 2001). “[A]fter

                                  21   the plaintiff establishes a prima facie case of retaliation, the burden of production shifts to the

                                  22   defendant to articulate a legitimate, non-retaliatory explanation for the adverse employment

                                  23   action.” Id. “If the employer rebuts the inference of retaliation, the burden of production shifts

                                  24   back to the plaintiff to show that the defendant’s explanation is merely a pretext for impermissible

                                  25   retaliation.” Id.

                                  26
                                  27
                                       Case No.: 5:17-cv-06329-EJD
                                  28   ORDER GRANTING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
                                       DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                         10
                                                  ii.    Application
                                   1
                                                         a. Prima Facie Case
                                   2
                                              Black Angus argues Plaintiff cannot establish a prima facie case of retaliation because she
                                   3
                                       was not subjected to an “adverse employment action,” and there is no causal link between her
                                   4
                                       complaints and any retaliatory actions. The court disagrees.
                                   5
                                                            1. Adverse Employment Action
                                   6
                                              The Ninth Circuit broadly defines “adverse employment action” (Fonseca v. Sysco Food
                                   7
                                       Servs. of Ariz., 374 F.3d 840, 847 (9th Cir. 2004), but has explained that “[n]ot every employment
                                   8
                                       decision amounts to an adverse employment action.” Brooks, 229 F.3d at 928 (quoting Strother v.
                                   9
                                       S. Cal. Permanente Med. Group, 79 F.3d 859, 869 (9th Cir. 1996)). “[O]nly non-trivial
                                  10
                                       employment actions that would deter reasonable employees from complaining about Title VII
                                  11
                                       violations will constitute actionable retaliation.” Id. “[T]ermination, dissemination of a negative
                                  12
Northern District of California




                                       employment reference, issuance of an undeserved negative performance review and refusal to
 United States District Court




                                  13
                                       consider for promotion” are examples of decisions that can constitute an adverse employment
                                  14
                                       action. Id. A warning letter may also be considered an adverse employment action. Fonseca, 374
                                  15
                                       F.3d at 847-48.
                                  16
                                              Here, the record shows that on October 12, 2017, Marquardt issued Plaintiff a
                                  17
                                       “Performance Improvement/Recognition Notice” for poor guest service, citing Plaintiff for delays
                                  18
                                       in taking and delivering food and drink orders. Van Decl., at Ex. 7. Marquardt wrote that the
                                  19
                                       notice would be placed in Plaintiff’s personnel file. He also included the following warning
                                  20
                                       “Please be aware that any further incidents of this kind will be subject to disciplinary action, up to
                                  21
                                       and including termination.”
                                  22
                                              The record also shows that on November 3, 2017, Marquardt issued another “Performance
                                  23
                                       Improvement/Recognition Notice” to Plaintiff for poor guest service. Id. at Ex. 21. This notice
                                  24
                                       was labeled as a “final warning.” Marquardt wrote: “At this time, I would like to take this
                                  25
                                       opportunity to clarify and review the Job Description for Food Server so that you understand what
                                  26
                                       is expected of you in order to continue your employment with Black Angus.”
                                  27
                                       Case No.: 5:17-cv-06329-EJD
                                  28   ORDER GRANTING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
                                       DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                         11
                                   1          Construing the notices in Plaintiff’s favor, a reasonable jury could find that each

                                   2   constitutes an adverse employment action. As described, the notices were formal warnings to

                                   3   Plaintiff that discipline or termination could result if she did not improve her performance. And

                                   4   Marquardt, as Plaintiff’s supervisor, “can communicate with Human Resources to discuss

                                   5   discipline and possible termination of employees.” Marquardt Decl., at ¶ 7. Though Black Angus

                                   6   seemingly plays down the significance of the notices, the evidence could nonetheless support

                                   7   classifying the notices as non-trivial actions that would deter reasonable employees from lodging

                                   8   complaints if done in retaliation for protecting Title VII rights. See Brooks, 229 F.3d at 928.

                                   9   Black Angus’ argument to the contrary based on James v. C-Tran, 130 Fed. App’x 156 (9th Cir.

                                  10   2005), is unpersuasive because the facts of that case are distinguishable. Whereas the notices

                                  11   issued to Plaintiff could be construed as forms of progressive discipline, the performance

                                  12   improvement plan examined in James “was non-disciplinary training” that did not affect the
Northern District of California
 United States District Court




                                  13   plaintiff’s compensation or terms of employment.4

                                  14          The notices aside, the additional negative actions referenced by Plaintiff in her pleadings

                                  15   are not “adverse employment actions.” Plaintiff argues Black Angus terminated her employment

                                  16   for a number of days, and did not compensate her for time she worked. The documents Plaintiff

                                  17   references, however, do not support these facts even when construed in Plaintiff’s favor. Exhibit

                                  18   12 to Plaintiff’s declaration is an email exchange that, if anything, shows that Plaintiff’s paycheck

                                  19   was not delivered because her identifying information was not entered correctly into the payroll

                                  20   system. Plaintiff offers no evidence to dispute that explanation. Exhibit 13 seems to be a listing

                                  21   of the hours Plaintiff worked. And rather than showing that Plaintiff was terminated, Exhibit 14

                                  22   shows that Black Angus actually paid Plaintiff in cash in lieu of a paycheck on October 27, 2017.

                                  23   It may have been less than Plaintiff was actually owed, but the inference of “termination” that

                                  24   Plaintiff draws from this evidence is unreasonable and not one the court must accept. See

                                  25   McLaughlin v. Liu, 849 F.2d 1205, 1207-1208 (9th Cir. 1988) (explaining the district court may

                                  26
                                       4
                                  27    Furthermore, James is a non-citable unpublished opinion. See 9th Cir. R. 36-3.
                                       Case No.: 5:17-cv-06329-EJD
                                  28   ORDER GRANTING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
                                       DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                                      12
                                   1   reject implausible inferences from circumstantial evidence on summary judgment).

                                   2          Plaintiff also argues, based on a correction to her deposition transcript, that Black Angus

                                   3   “vocally told [Plaintiff] to look for another employment at a meeting in plain view and hearing of

                                   4   restaurant guests.” Assuming as the court must that this incident occurred, Plaintiff offers no other

                                   5   evidence about the incident to support the conclusion that it would have dissuaded a reasonable

                                   6   employee from complaining about a Title VII violation. The court therefore finds the incident is

                                   7   trivial and non-actionable. See Brooks, 229 F.3d at 928; accord Nunez v. City of Los Angeles,

                                   8   147 F.3d 867, 875 (9th Cir. 1998) (holding that “[m]ere threats and harsh words are insufficient”

                                   9   to show an adverse employment action).

                                  10          In addition, there is insufficient evidence to support any suggestion that Black Angus’ tip-

                                  11   sharing policy, which Plaintiff admits was equally enforced at all Black Angus locations and not

                                  12   disproportionately imposed on her, constitutes an adverse employment action. Nor has Plaintiff
Northern District of California
 United States District Court




                                  13   identified evidence on which a reasonably jury could find that “micromanaging” by her manager

                                  14   or any purported reduction in her work hours constitute adverse employment actions, particularly

                                  15   when Plaintiff admits she was offered additional work hours as a host but declined.

                                  16                        2. Causal Link
                                  17          The question now becomes whether Plaintiff can show a causal link between her reporting

                                  18   activity and the two adverse employment actions identified above.

                                  19          To establish causation for a Title VII retaliation claim, a plaintiff must produce evidence to

                                  20   “establish that his or her protected activity was a but-for cause of the alleged adverse action by the

                                  21   employer.” Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 362 (2013). “That an

                                  22   employer’s actions were caused by an employee’s engagement in protected activities may be

                                  23   inferred from ‘proximity in time between the protected action and the allegedly retaliatory

                                  24   employment decision.’” Ray v. Henderson, 217 F.3d 1234, 1244 (9th Cir. 2000) (quoting

                                  25   Yartzoff v. Thomas, 809 F.2d 1371, 1371 (9th Cir. 1987)). “In addition, the plaintiff must make

                                  26   some showing sufficient for a reasonable trier of fact to infer that the defendant was aware that the

                                  27
                                       Case No.: 5:17-cv-06329-EJD
                                  28   ORDER GRANTING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
                                       DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                         13
                                   1   plaintiff had engaged in protected activity.” Raad v. Fairbanks N. Star Borough Sch. Dist., 323

                                   2   F.3d 1185, 1197 (9th Cir. 2003). Furthermore, the court is mindful “[t]he requisite degree of proof

                                   3   necessary to establish a prima facie case for Title VII . . . claims on summary judgment is minimal

                                   4   and does not even need to rise to the level of a preponderance of the evidence.” Wallis v. J.R.

                                   5   Simplot Co., 26 F.3d 885, 889 (9th Cir. 1994).

                                   6          When the record is construed in Plaintiff’s favor, it reveals sufficient evidence to infer a

                                   7   causal connection between the adverse employment actions, which here are the two “Performance

                                   8   Improvement/Recognition Notices” issued by Marquardt, and her complaints about tip sharing and

                                   9   sexual harassment. Two of the letters Plaintiff sent to Black Angus management, dated August 4,

                                  10   2017, and August 12, 2017, closely preceded the first adverse action on October 12, 2017.

                                  11   Similarly, the third letter dated October 13, 2017, closely preceded the second adverse action on

                                  12   November 3, 2017. The proximity in time between these events at least circumstantially suggests
Northern District of California
 United States District Court




                                  13   the complaints were the “but for” cause of the adverse actions. See Clark Cty. Sch. Dist. v.

                                  14   Breeden, 532 U.S. 268, 273-274 (2001) (holding that when causation for a prima facie claim of

                                  15   retaliation is based on temporal proximity, the timing must be “very close”).

                                  16          A reasonable jury could also infer that Marquardt was aware of Plaintiff’s complaints

                                  17   when he issued the improvement notices. Indeed, the letter complaints dated August 4, 2017, and

                                  18   October 13, 2017, are specifically addressed to Marquardt, among other individuals at Black

                                  19   Angus. And Marquardt notably admits he received Plaintiff’s August 4th complaint and knew

                                  20   something about Plaintiff’s complaints at least by the time he issued the second performance

                                  21   notice on November 3, 2018. Marquardt Decl., at ¶¶ 3, 12 (“On November 2, 2017, I received

                                  22   another guest complaint regarding Plaintiff. Although by this time I was aware that Plaintiff was

                                  23   likely suing the company and that I would likely be accused of wrongdoing, it was important to

                                  24   issue another performance memo to Plaintiff . . . .”). In addition, Marquardt had been personally

                                  25   served with the Summons and Complaint in this action on November 2, 2018. Van Decl., at Ex.

                                  26   20. The contention that no one involved in Plaintiff’s discipline was aware of her formal

                                  27
                                       Case No.: 5:17-cv-06329-EJD
                                  28   ORDER GRANTING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
                                       DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                         14
                                   1   complaints to administrative agencies does not defeat this inference, because Plaintiff’s informal

                                   2   complaints to Black Angus management independently constitute protected activity for a Title VII

                                   3   retaliation claim. See Raad, 323 F.3d at 1197 (“Protected activity includes the filing of a charge or

                                   4   a complaint, or providing testimony regarding an employer’s alleged unlawful practices, as well as

                                   5   engaging in other activity intended to ‘oppose[ ]’ an employer’s discriminatory practices.”); see

                                   6   also Ray, 217 F.3d at 1240 (recognizing that informal complaints can constitute protected activity

                                   7   under Title VII); see also Moyo v. Gomez, 40 F.3d 982, 985 (9th Cir. 1994) (holding that

                                   8   complaints concerning the mistreatment of others is considered a protected activity).

                                   9          In sum, there is sufficient circumstantial evidence to support an inference of causation.

                                  10   With that, the court finds that Plaintiff has established a prima facie case of retaliation for the

                                  11   second and fourth causes of action.

                                  12                    b. Legitimate, Non-Retaliatory Reason
Northern District of California
 United States District Court




                                  13          The burden shifts to Black Angus to “to articulate a legitimate, non-retaliatory explanation

                                  14   for the adverse employment action.” Winarto, 274 F.3d at 1284. This is solely a burden of

                                  15   production; “the defendant need not persuade the court that it was actually motivated by the

                                  16   proffered reasons.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 510 (1993). Black Angus has

                                  17   met its burden here.

                                  18          According to Marquardt, he issued the performance notices to Plaintiff after Black Angus

                                  19   received two customer complaints. As to the first notice, Marquardt states it arose after Black

                                  20   Angus received a complaint on September 23, 2017, via email. Marquardt Decl., at ¶ 8.

                                  21   Marquardt contacted the complaining customer and determined that Plaintiff was the subject of the

                                  22   complaint. Id. Marquardt issued the performance notice to Plaintiff only after making that

                                  23   determination. Id.

                                  24          As to the second notice, Marquardt states Black Angus received another customer

                                  25   complaint regarding Plaintiff on November 2, 2017. Id. at ¶ 12. The content of the notice shows

                                  26   that Marquardt was personally involved in the incident underlying the complaint, and that he

                                  27
                                       Case No.: 5:17-cv-06329-EJD
                                  28   ORDER GRANTING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
                                       DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                         15
                                   1   obtained additional information from the manager on duty and another server.

                                   2           The court understands that Plaintiff disputes Black Angus’ explanations. But at this point,

                                   3   the veracity of Black Agnus’ evidence is not at issue. See St. Mary’s Honor Ctr., 509 U.S. at 509

                                   4   (holding a defendant meets the burden of production by “introduc[ing] evidence which, taken as

                                   5   true, would permit the conclusion that there was a nondiscriminatory reason for the adverse

                                   6   action”). Since a reasonable jury could find the adverse employment actions resulted from

                                   7   customer complaints rather than from unlawful discrimination, the court finds Black Angus

                                   8   satisfied its burden to identify legitimate, non-retaliatory reasons for its actions.

                                   9                         3. Pretext
                                  10           In the face of Black Angus’ showing, Plaintiff must demonstrate that Black Angus’

                                  11   reasons were “merely a pretext for impermissible retaliation.” Winarto, 274 F.3d at 1284.

                                  12   “Pretext may be shown either (1) directly by persuading the jury that a discriminatory motive
Northern District of California
 United States District Court




                                  13   more likely than not motivated the employer or (2) indirectly by showing that the employer’s

                                  14   proffered explanation is unworthy of credence.” Id. “Very little” direct evidence is needed to

                                  15   establish pretext, “but if circumstantial evidence is offered, such evidence has to be ‘specific’ and

                                  16   ‘substantial.’” Id. (quoting Godwin v. Hunt Wesson Inc., 150 F.3d 1217, 1222 (9th Cir. 1998)).

                                  17   At this level of the analysis, the previously-established inference of discrimination “simply drops

                                  18   out of the picture.” Hicks, 509 U.S. at 511; accord Wallis, 26 F.3d at 892. But the court “must

                                  19   consider all the evidence, including that offered to establish the prima facie case[ ]” to determine

                                  20   whether Plaintiff has offered sufficient evidence to permit a rational trier of fact to find in her

                                  21   favor. Wallis, 26 F.3d at 892.

                                  22           Liberally construing Plaintiff’s pleadings, the court understands her pretext argument to be

                                  23   this: that Black Angus’ explanation is not credible because the customer complaints cited in the

                                  24   performance notices either never occurred or did not apply to her. Pl.’s Reply, at 9:9-10

                                  25   (“Defendant’s nonretaliatory reasons are pretextual. Defendant’s asserted reasons for its adverse

                                  26   action are false and Defendant offered as a cover-up for its actual retaliatory intent.”). For

                                  27
                                       Case No.: 5:17-cv-06329-EJD
                                  28   ORDER GRANTING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
                                       DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                         16
                                   1   example, she contends in her Separate Statement that the first complaint was “made up,” that she

                                   2   did not work on “September 31, 2018,” and that she did not work as a server on any Saturday from

                                   3   the date she started in that position to the date of the complaint. Plaintiff also contends the second

                                   4   complaint was not due to her conduct, but because of Marquardt “sitting five guests in a straight

                                   5   booth enough space for four people,” and another employee failing to follow the “Team Food

                                   6   Policy.”

                                   7           Plaintiff’s approach based on circumstantial evidence of a retaliatory motive is problematic

                                   8   as a demonstration of pretext. Whether Plaintiff can prove she was not the employee responsible

                                   9   for the complaints as matter of fact is not the complete question because this is not a disciplinary

                                  10   appeal. Instead, for the purposes of a Title VII claim, courts “only require that an employer

                                  11   honestly believed its reason for its actions, even if its reason is ‘foolish or trivial or even

                                  12   baseless.’” Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1063 (9th Cir. 2002); Culver v.
Northern District of California
 United States District Court




                                  13   Qwest Commc’ns Corp., 306 Fed. App’x 403, 405 (9th Cir. 2009) (holding a plaintiff “cannot

                                  14   avoid summary judgment merely by arguing that his termination was based on a reason that turned

                                  15   out to be false”).

                                  16           Here, Plaintiff has not produced “specific” and “substantial” evidence to show that Black

                                  17   Angus did not honestly believe that Plaintiff was the server responsible for the customer

                                  18   complaints. The record does not show, for instance, that the complaints were manufactured, that

                                  19   Marquardt did not actually investigate the first complaint or witness the event that led to the

                                  20   second complaint, or that Marquardt deviated from Black Angus’ procedures when he issued the

                                  21   performance notices. To the contrary, undisputed evidence shows that (1) issuing performance

                                  22   notices is a standard part of Black Angus’ employment procedures, (2) that the first complaint was

                                  23   in fact received by Black Angus via email, (3) that Marquardt contacted the guest who lodged the

                                  24   first complaint and determined that Plaintiff was the responsible server, and (4) that Marquardt

                                  25   was present for the incident that led to the second complaint. Marquardt Decl., at ¶¶ 6, 7; Van

                                  26   Decl., at ¶¶ 34-36; Ex. 8. Even if employees other than Plaintiff were to blame for either

                                  27
                                       Case No.: 5:17-cv-06329-EJD
                                  28   ORDER GRANTING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
                                       DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                         17
                                   1   complaint, that finding would not demonstrate Black Angus’ non-retaliatory rationale is “so

                                   2   implausible as to be unworthy of credence.” Norris v. City & Cty. of San Francisco, 900 F.2d

                                   3   1326, 1330 (9th Cir. 1990).

                                   4          Nor does the evidence offered for the prima facie case undercut Black Angus’ explanation

                                   5   for the performance notices. A reasonable jury could not find based on the temporal proximity

                                   6   between Plaintiff’s informal complaints and the notices, and Marquardt’s possible knowledge of

                                   7   Plaintiff’s complaints, that Black Angus did not hold an honest belief that Plaintiff was the

                                   8   employee who caused the customer complaints.

                                   9          After that, all that remains are self-serving statements about other employees’ motivations

                                  10   and conclusory allegations from Plaintiff’s declaration. See, e.g., Van Decl., at ¶ 30 (“The

                                  11   October 12, 2017 first written warning regarding the false poor guest service incident . . . .”); ¶ 35

                                  12   (“Black Angus set the guests to complain about food service at my table . . . .”). These statements
Northern District of California
 United States District Court




                                  13   are not enough to create a material issue of fact. See Forsberg v. Pac. Nw. Bell Tel. Co., 840 F.2d

                                  14   1409, 1419 (9th Cir. 1988) (“[C]onclusory allegations of alleged discrimination, with no concrete,

                                  15   relevant particulars, will not bar summary judgment”); see also Thornton v. City of St. Helens,

                                  16   425 F.3d 1158, 1167 (9th Cir. 2005) (holding “conclusory statements of bias do not carry the

                                  17   nonmoving party’s burden in opposition to a motion for summary judgment”).

                                  18          Accordingly, the court finds that Plaintiff did not sustain her burden to establish that the

                                  19   reasons for the adverse employment actions proffered by Black Angus are pretext for retaliation.

                                  20   Because there is no triable issue for the second and fourth causes of action to the extent they

                                  21   contain claims under Title VII, Black Angus is entitled to summary judgment.

                                  22          In addition, the court will grant summary judgment to Black Angus for any retaliation

                                  23   claims brought pursuant to § 218c(a)(5) of the FLSA because there is no evidence to support a

                                  24   claim under the Patient Protection and Affordable Care Act.

                                  25          C.    Third Cause of Action: Unalwful Tip Sharing
                                  26          Plaintiff alleges that Black Angus forces her to participate in a tip sharing practice that

                                  27
                                       Case No.: 5:17-cv-06329-EJD
                                  28   ORDER GRANTING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
                                       DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                         18
                                   1   “constitutes a willful violation of the Fair Labor Standards Act.”

                                   2          In Cumbie v. Woody Woo, Inc., 596 F.3d 577, 583 (9th Cir. 2009), the Ninth Circuit held

                                   3   that “an employment practice does not violate the FLSA unless the FLSA prohibits it,” and that

                                   4   “nothing in the text of the FLSA purports to restrict employee tip-pooling arrangements when no

                                   5   tip credit is taken.” This holding remains true even if an employer’s tip pool includes non-

                                   6   customarily tipped employees. Id. at 581.

                                   7          Plaintiff provides no legal authority contrary to Cumbie, and offers no evidence that Black

                                   8   Angus takes a tip credit or that its tip sharing policy otherwise violates the FLSA. Thus, there is

                                   9   no triable issue of fact concerning Plaintiff’s allegation that Black Angus maintains an unlawful

                                  10   tip sharing policy. Summary judgment will be granted in favor of Black Angus on the third cause

                                  11   of action.

                                  12          D.    State Law Causes of Action
Northern District of California
 United States District Court




                                  13          Plaintiff’s remaining claims arise under California state law.

                                  14          The jurisdiction of federal courts is limited, and is only properly exercised over those cases

                                  15   raising federal questions or involving parties with diverse citizenship. Exxon Mobil Corp. v.

                                  16   Allapattah Servs., Inc., 545 U.S. 546, 552 (2005). “[O]nce a court has original jurisdiction over

                                  17   some claims in the action, it may exercise supplemental jurisdiction over additional claims that are

                                  18   part of the same case or controversy.” Id. However, a district court may properly decline to

                                  19   exercise supplemental jurisdiction over state-law claims if such claims “substantially predominate[

                                  20   ] over the claim or claims over which the district court has original jurisdiction” or if the court

                                  21   “has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c).

                                  22          Since this order resolves the federal claims asserted in this action, the court will decline

                                  23   supplemental jurisdiction over the state law claims. Those claims will also be dismissed without

                                  24   prejudice. See 28 U.S.C. § 1367(c)(3); see also Acri v. Varian Assocs., Inc., 114 F.3d 999, 1000

                                  25   (9th Cir. 1997) (en banc).

                                  26
                                  27
                                       Case No.: 5:17-cv-06329-EJD
                                  28   ORDER GRANTING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
                                       DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                         19
                                       IV.     ORDER
                                   1
                                               Based on the foregoing, Plaintiff’s Motion for Summary Judgment (Dkt. No. 71) is
                                   2
                                       DENIED.
                                   3
                                               Black Angus’ Motion for Summary Judgment (Dkt. No. 62) is GRANTED IN PART as
                                   4
                                       follows:
                                   5
                                               1.      The motion is GRANTED as to the first and third causes of action in their entirety;
                                   6
                                       and
                                   7
                                               2.      The motion is GRANTED as to the second and fourth causes of action to the extent
                                   8
                                       they seek relief under Title VII or 29 U.S.C. § 218c.
                                   9
                                               All other causes of action are DISMISSED WITHOUT PREJUDICE. Any remaining
                                  10
                                       matters are TERMINATED and VACATED. Judgment will be entered in favor of Black Angus
                                  11
                                       and the Clerk shall close this file.
                                  12
Northern District of California
 United States District Court




                                  13
                                               IT IS SO ORDERED.
                                  14
                                       Dated: November 20, 2018
                                  15
                                                                                       ______________________________________
                                  16                                                   EDWARD J. DAVILA
                                                                                       United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       Case No.: 5:17-cv-06329-EJD
                                  28   ORDER GRANTING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
                                       DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                                                         20
